                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                     No. 5:18-CT-3186-FL

                                                )
    JOSEPH RANDOLPH MAYS,                       )
                                                )
            Plaintiff,                          )   DEFFENDANTS’ MEMORANDUM IN
                                                )   SUPPORT OF MOTION TO DISMISS
       v.                                       )   FOR FAILURE TO STATE A CLAIM
                                                )   PURSUANT TO RULE 12(b)(6)
    T.B. SMITH, et al.,                         )
                                                )
            Defendant.                          )
                                                )
                                                )
                                                )


            Plaintiff Joseph Mays (“Mays”) brings this Bivens 1 action alleging defendants

fabricated disciplinary charges in retaliation for his filing grievances, which resulted

in his placement in administrative detention, loss of UNICOR job, and transfer to a

more restrictive prison. (DE 1, 8, 45). Three claims survived frivolity review: First

Amendment retaliation for filing grievances, Fifth Amendment due process in

disciplinary action, and Fifth Amendment equal protection in the workplace. (DE 12,

44).

            The Court should dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(6),

all Bivens claims because (1) Mays failed to exhaust mandatory administrative



1 See Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)
(wherein the Supreme Court recognized a claim for monetary damages against
government officials in their individual capacities for alleged violation of
constitutional rights, even though no statute authorized a right to sue).
                                            1
              Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 1 of 29
remedies under the Prison Litigation Reform Act (PLRA); (2) Mays failed to plead

constitutional violations; 3) Mays failed to plead claims cognizable under Bivens post-

Abbasi, and 4) the individual defendants are entitled to qualified immunity.

                       STATEMENT OF THE CASE

        On July 23, 2018, Mays filed the complaint. (DE 1). On September 6, 2018,

Mays filed an amended complaint with a declaration and exhibits. (DE 8, 8-1–8-4).

On February 27, 2019, the order on frivolity review was filed permitting to proceed

counts one, three, and six of the first amended complaint (DE 8) and authorizing

Mays to file an amended complaint to correct defects in the counts dismissed. 2 (DE

12). Mays timely filed a proposed second amended complaint with declaration and

exhibits. (DE 35-1 – 35-5). On October 29, 2019, the second order on frivolity review

was filed, again, permitting to proceed counts one, three, and six, except paragraphs

173, 190-91, and 195. (DE 44). The second amended complaint and its exhibits were

filed. (DE 45, 45-1 - 45-5). The court granted Mays’ motion to file under seal his

medical records (DE 45-4 and 45-5). (DE 44, p. 7, ¶ 2).

                             STATEMENT OF FACTS

      A.      Facts Alleged by Mays in the Complaint.

      The defendants are FCI-Butner Warden Smith; FCI-Butner Associate Warden

Ma’at; UNICOR Factory Manager Hoskins; SIS Officer Glass; SIS Officer Slaydon;

Lt. Christopher; Lt. Hendry; Clemons Unit Manager Willis; Clemons Unit Case

Manager Halfast; SHU Review Officer Lassiter; Clemons Unit Counselor Martin;


2The court noted that it assumed a Bivens remedy extended to Mays’ claims
only for purposes of frivolity review. (DE 12, p. 5, fn. 1).
                                       2
           Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 2 of 29
Regional Director Caraway; Compound Officer Wilkins; Administrative Remedy

Coordinator Williams; and Jane/John Does 3. (DE 1, pp. 4-7).

      Mays alleges defendants fabricated disciplinary charges that resulted in his

being placed in administrative detention (SHU) for 71 days without notice of charges

or a hearing. (DE 45, ¶¶ 181-83, 185-88, 192; DE 12, p. 8). Based on the false

disciplinary charges, Mays alleges defendants terminated his employment in

UNICOR and transferred him to a higher security BOP facility. (DE 12, pp. 8-9).

      Mays alleges Ma’at and Hoskins acted in retaliation for Mays’ filing grievances

about his UNICOR job. (DE 12, p. 4). Mays alleges Smith and Caraway failed to act

to address his placement in SHU and job termination or to prevent his transfer to a

more restrictive prison after he informed them about the on-going unconstitutional

conduct by their subordinates. (DE 12, pp. 6-7). Mays alleges that Smith, Ma’at,

Hoskins, Willis, and Halfast did not terminate the UNICOR employment of other

inmates with similar work records who did not file grievances. (DE 12, p. 13). Mays

alleges Ma’at and Hoskins, based on race, did not fire Mays’ UNICOR co-worker who

had the same alleged job-performance issues. (DE 12, p. 13). Last, Mays alleges

Hoskins (Caucasian) allowed other white inmates who worked in UNICOR privileges

Hoskins did not allow Mays. (DE 45, ¶¶ 201-04).




3 DOJ written authorization is required to represent defendants in Bivens
actions. The USAO-EDNC does not have authority to represent unserved Doe
defendants.
                                      3
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 3 of 29
      B.      Facts from the Records Mays Attached to the Complaint.

      In support of his first and second amended complaints (DE 8, 45), Mays filed

the inmate transfer request, dated September 28, 2016, that FCI-Butner submitted

requesting that Mays be transferred “to Any appropriate MEDIUM facility”. (DE 8-

2, p. 21) (emphasis original). The “Rationale” for transfer request reads as follows:

      On August 11, 2016, at approximately 11:40 a.m., inmate Mays
      [Register No. 43487-007] confronted staff at mainline regarding
      some concerns he had. During the confrontation, Mays became
      visibly agitated and made threatening comments towards staff.
      Mays stated, “he would do what he had to do” and “he could cause
      problems in UNICOR.” During this same time, there was
      information circulating throughout the Bureau of Prisons
      regarding a proposed work stoppage on September 9, 2016.
      Inmate Mays was placed in Administrative Detention pending an
      SIS investigation. The investigation determined that inmate
      Mays has animosity towards certain staff, because he didn’t get
      “his way” in certain situations and due to flyers circulating
      pertaining to a work stoppage slated for September 9, 2016. The
      investigation further revealed that Mays attempted to
      manipulate a lower functioning inmate, with violent tendencies,
      into believing that staff and inmates were making fun of him.
      During one conversation, Mays picked up a hammer, slammed it
      down and stated that a staff member was going to get the
      hammer. It is the recommendation of the SIS Office that inmate
      Mays be transferred to an institution outside of FCC Butner, NC.
      Inmate Mays was recently re-classified as an 8-point HIGH
      security inmate with MEDIUM security management level. Unit
      Team is requesting a transfer to any appropriate MEDIUM
      security facility. Inmate Mays’ projected release date is June 2,
      2048. He is not appropriate for RRC referral at this time.

(DE 8-2, p. 21) (bold added to text otherwise emphasis original).

      C.      Mays’ Administrative Remedy Requests with BOP.

       The BOP database, SENTRY, reflects Mays submitted 56 remedies with the

BOP as of October 15, 2019. See Exhibit 1, ¶ 8 (Storus Declaration); Exhibit 1,



                                       4
           Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 4 of 29
Attachment A pages 1-29 (SENTRY printout). Mays filed six grievances regarding

conduct or conditions at FCI-Butner. See Exhibit 1, ¶¶ 9-14; (DE 8-2, 35-3).

 Remedy Docket                 Mays’ Allegations Outcome
 Number Entry
 868290 DE 8-2, p.5, 6         Staff misconduct   Regional Office rejected and Mays did
        DE 35-3, p. 5, 6                          not appeal. (Storus Decl. ¶ 9).
 868292 DE 8-2, p. 4, 7       Staff misconduct    Regional Office rejected and Mays did
        DE 35-3, p. 4, 7                          not appeal. (Storus Decl. ¶ 10).
 871972 DE 8-2, p. 37         Denied access to Remedy was rejected and Mays did not
        DE 35-3, p. 37        typewriter       in re-submit or appeal. (Storus Decl. ¶ 11).
                              library
 872013                       Remedy denied; Remedy was voided and Mays did not re-
                              exhibits considered submit or appeal. (Storus Decl. ¶ 12).
                              continuation pages
 872015    DE 8-2, p. 13, 39 Remedy Rejected; Remedy closed and appeal rejected as
           DE 35-3, p. 13, 39 exhibit considered untimely. Though instructed on cure,
                              continuation page Mays did not re-submit an appeal.
                                                  (Storus Decl. ¶ 13).
 879805    DE 8-2, p. 49-50; Staff misconduct     Regional Office rejected remedy and
           DE 35-3, p. 49-50                      Central Office rejected appeal. (Storus
           DE 8-2, p. 58-60;                      Decl. ¶ 14).
           DE 35-3, p. 58-60


      Subsequent grievances address conduct at FCI-Gilmer so they cannot support

the claims against Butner staff in this case. Exhibit 1, ¶¶ 16-17.

                                      ARGUMENT

      Three claims survived frivolity review: First Amendment retaliation for filing

grievances, Fifth Amendment due process in disciplinary action, and Fifth

Amendment equal protection in the workplace. (DE 12, 44). For the reasons below,

Mays’ claims fail and should be dismissed.

      Out of an abundance of caution, all claims not addressed herein are denied.




                                         5
          Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 5 of 29
I.    STANDARD OF REVIEW – RULE 12(b)(6).

      Rule 12(b)(6) analysis requires courts to “determine whether the complaint is

legally and factually sufficient.” Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This Court “need not accept [Mays’]

legal conclusions, elements of a cause of action, or bare assertions devoid of further

factual enhancement.” Iqbal, 556 U.S. at 768. “[T]rue unwarranted inferences,

unreasonable conclusions, or arguments” also need not be accepted by this Court. Id.,

556 U.S. at 678–79.

      While conducting Rule 12(b)(6) review, this Court may consider documents

that plaintiffs attached to and incorporated into the complaint. Fed. R. Civ. P. 10(c);

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322, 127 S.Ct. 2499, 168

L.Ed.2d 179 (2007). This Court also may consider documents that defendants attach

to their motion to dismiss if the documents were “integral to and explicitly relied on

in the complaint and [if] the plaintiff not challenge its authenticity.’” Am.

Chiropractic Ass'n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004)

(citations omitted).

II.   MAYS’ CLAIMS MUST BE DISMISSED FOR FAILURE TO EXHAUST
      MANDATORY PLRA ADMINISTRATIVE REMEDIES.

      The Court should dismiss Mays’ claims because he failed to exhaust PLRA

administrative remedies as to the three claims that form the basis of the complaint.

(DE 45). Defendants bear the burden to show failure to exhaust administrative

remedies under the PLRA. Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008)

(citing Jones v. Bock, 549 U.S. 199, 918-26 (2007)) (Exhaustion of PLRA

                                       6
         Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 6 of 29
administrative remedies “is an affirmative defense, not a jurisdictional requirement,

and thus inmates need not plead exhaustion, nor do they bear the burden of proving

it.”). To meet their burden, defendants submit the Declaration of Mallory Storus and

BOP SENTRY printout of Mays’ grievances. See Exhibit 1, pages 1–9 and Exhibit 1,

Attachment A pages 1-29, respectively.

      The Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e, provides that

“[n]o action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). The PLRA’s “exhaustion requirement applies to all

inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other

[constitutional] wrong.” Hill v. Curcione, 657 F.3d 116, 124 (2d Cir. 2012) (quoting

Porter v. Nussle, 534 U.S. 516, 532 (2002)). The PLRA mandates exhaustion of all

available remedies prior to filing suit. See Woodford v. Ngo, 548 U.S. 81, 85 (2006)

(PLRA requires exhaustion of all available administrative remedies); Jones v. Bock,

549 U.S. 199, 211 (2007) (“[U]n-exhausted claims cannot be brought in court.”); Moore

v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008) (PLRA requires exhaustion prior to

filing suit). The PLRA precludes exhaustion during the pendency of a lawsuit. See

Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005) (holding PLRA requires

dismissal of prisoner suit filed prior to exhaustion of administrative remedies, even




                                        7
         Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 7 of 29
if exhaustion occurs during lawsuit); Jackson v. District of Columbia, 254 F.3d 262,

268 (D.C. Cir. 2001); Freeman v. Francis, 196 F.3d 641, 645 (6th Cir. 1999) (same).

      As the Supreme Court has held, “exhaustion in cases covered by § 1997e(a) is

now mandatory.”     Porter v. Nussle, 534 U.S. 516, 524 (2002).      The mandatory

language of § 1997e(a) means that “federal prisoners suing under Bivens v. Six

Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971)” – as Mays has in this case –

“must first exhaust inmate grievance procedures just as state prisoners must exhaust

administrative processes prior to instituting a § 1983 suit.” Id. The PLRA requires

“proper exhaustion,” and “untimely or otherwise procedurally defective attempts

to secure administrative remedies do not satisfy the PLRA’s exhaustion

requirement.” Woodford, 548 U.S. at 93 (emphasis added). The administrative

process that a prisoner must exhaust is “defined not by the PLRA, but by the prison

grievance process itself.” Jones, 549 U.S. at 218.

      Proper exhaustion of administrative remedies demands compliance with

an agency’s deadlines and other critical procedural rules. Woodford, 548 U.S.

at 90. Failure to exhaust administrative remedies is excusable only upon a

showing of cause and prejudice. Carmona v. Bureau of Prisons, 243 F.3d 629,

634 (2d Cir. 2001). Even where “the administrative process is unlikely to grant

an inmate relief, Courts have enforced a longstanding policy favoring

exhaustion.” Id.   An inmate must complete all stages of the administrative

remedy process before the process is considered properly exhausted. Woodford,

548 U.S. at 88-89; Wright v. Morris, 111 F.3d 414, 417 n.3 (6th Cir. 1997).



                                       8
         Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 8 of 29
      A.      The BOP Inmate Grievance Process.

      The BOP has established a four-tiered administrative remedy process.

Title 28 C.F.R. § 542.10, et seq., sets forth the BOP’s Administrative Remedy

Program, which provides formal review of any complaint that relates to any

aspect of the inmate’s confinement. See 28 C.F.R. §542.10, et seq.          This

Administrative Remedy Procedure applies to Bivens claims filed by prisoners,

such as Mays. See Gibbs v. Bureau of Prison Office, 986 F. Supp. 941, 943-44

(D. Md. 1997); Porter, 534 U.S. at 524. Under this process, inmates are

encouraged first to attempt resolution of their complaints informally by

discussing the matter with a member of the Unit Team. See 28 C.F.R. § 542.13.

      If the attempt at informal resolution does not resolve the matter,

inmates may file a formal written complaint on the proper form within 20 days

of the date of the occurrence on which the complaint is based. 28 C.F.R. §

542.14(a). If an inmate is not satisfied with the Warden’s response, the inmate

may appeal, using the appropriate form, to the Regional Director within 20

calendar days of the Warden’s response. See 28 C.F.R. § 542.15(a). If the

inmate is still not satisfied, the inmate may appeal the Regional Director’s

response to the Office of General Counsel, Washington, D.C., using the

appropriate forms. The inmate must file this final appeal within 30 calendar

days of the date the Regional Director signed the response. See id. An inmate

is not deemed to have exhausted his administrative remedies until he properly

has filed his complaint at all levels. See id.; Gibbs, 986 F. Supp. at 943-44.



                                        9
           Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 9 of 29
      Mays’ claims in this case are subject to the PLRA’s exhaustion requirement

because Mays was an inmate at the time of filing the complaint, his claims are

brought under federal law (Bivens), and his claims pertain to the conditions of his

confinement in prison. See 42 U.S.C. § 19973(a). Mays failed to complete the entire

inmate grievance process as to any of his claims. Therefore, Mays failed to exhaust

administrative remedies required by the PLRA and all of his Bivens claims must be

dismissed.

      B.     Mays Failed to Exhaust PLRA Administrative Remedies.

       The BOP database, SENTRY, reflects Mays submitted 56 remedies with the

BOP as of October 15, 2019. Exhibit 1, ¶ 8. Of the six grievances that Mays submitted

while at the FCI-Butner, only three address “staff misconduct”: remedy numbers

868290, 868292, and 879805. See Exhibit 1, ¶¶ 9, 10, 14; Exhibit 1, Attachment B, p.

1. Mays improperly submitted all three grievances complaining of staff misconduct

directly to the Regional Director, not to FCI-Butner where he was designated. Id. The

Regional Office rejected all three remedy requests because the issues presented were

not “sensitive” as required for direct submission to the Regional Office. Id. Mays,

therefore, failed to comply with the BOP grievance procedure as to each grievance.

As such, Mays failed to exhaust the PLRA mandated administrative remedy process

as to each and all of Mays’ Bivens claims based thereon must be dismissed.

       The regulations governing the BOP Inmate Remedy Program, 28 C.F.R. §§

542.10, et. seq., require the first formal grievance (BP-9) be submitted “to the

institution staff member designated to receive such Requests.” 28 C.F.R.           §



                                      10
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 10 of 29
542.14(c)(4). An inmate may submit the BP-9 directly to the Regional Director only if

“the inmate reasonably believes the issue [presented] is sensitive”. 28 C.F.R. §

542.14(d)(1). Thereafter,

      [i]f the Regional Administrative Remedy Coordinator agrees that
      the Request is sensitive, the Request shall be accepted.
      Otherwise, the Request will not be accepted, and the inmate shall
      be advised in writing of that determination, without a return of
      the Request. The inmate may pursue the matter by submitting
      an Administrative Remedy Request locally to the Warden. The
      Warden shall allow a reasonable extension of time for such a
      resubmission.

Id.

      Here, Mays submitted all three BP-9’s alleging FCI-Butner staff misconduct

directly to the Regional Office instead of to FCI-Butner. Exhibit 1, ¶¶ 9, 10, 14. The

Regional Office rejected each grievances because each did not present a “sensitive”

issue. Id. BOP notified Mays in writing of the rejection of each grievance. (DE 35-3,

pp. 6, 7, 50). Mays failed to pursue any of the three rejections by re-submitting the

three grievances to the warden at FCI-Butner. See 28 C.F.R. § 542.14(d)(1); Exhibit

1, ¶¶ 9, 10, 14. Hence, Mays failed to exhaust the BOP’s mandatory administrative

grievance procedures as to FCI-Butner staff misconduct. All of Mays’ Bivens claims

based thereon should be dismissed for failure to state a claim upon which relief can

be granted. Fed. R. Civ. P. 12(b)(6).

      Further, Mays presents no evidence to suggest how filing an administrative

remedy would be inadequate, or would not provide the relief requested. McKart v.

United States, 395 U.S. 185, 200 (1969). Mays failed to exhaust administrative

remedies without giving just cause why an administrative remedy would be


                                        11
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 11 of 29
insufficient. Therefore, Mays’ First Amendment retaliation and Fifth Amendment

due process and equal protection claims must be dismissed for his failure to exhaust

the mandatory administrative remedies under the PLRA. Fed. R. Civ. P. 12(b)(6).

III.   MAYS FAILS TO STATE A CLAIM FOR CONSTITUTIONAL
       VIOLATION BECAUSE THERE IS NO DUE PROCESS OR LIBERTY
       INTEREST IN TRANSFER, DESIGNATION, OR PRISON JOB.

       Even if Mays had exhausted PLRA remedies on FCI-Butner staff

misconduct resulting in transfer to another BOP facility and loss of UNICOR

job, it is well-established that an inmate has no constitutional right to be

assigned to a particular institution, nor any “justifiable expectation” that he

will be confined in a particular prison. Meachum v. Fano, 427 U.S. 215, 224

(1976). See also Washington v. Rounds, No. PWG-16-320, 2017 WL 5668216,

at *3 (D. Md. Nov. 27, 2017) (“inmates have no liberty interest in placement in

a particular prison, and prison officials have broad discretion to classify

inmates and assign them to appropriate prison housing.”) (citing 18 U.S.C. §

3621(b); Cochran v. Morris, 73 F.3d 1310, 1318 (4th Cir. 1996) and Meachum,

427 U.S. at 224). Further, inmates do not have a constitutional right to a prison

job. Thus, Mays’ alleged constitutional violation should be dismissed for failure

to state a claim. Fed. R. Civ. P. 12(b)(6).




                                        12
         Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 12 of 29
      A.     Transfer or Designation to SHU Not Implicate Constitutional Right

      The law is settled that prisoners do not possess due process or liberty interests

in a prison transfer decision. 4 See Olim v. Wakinekona, 461 U.S. 238, 247-48 (1983);

Meachum v. Fano, 427 U.S. 215, 224-25 (1976); Ajaj v. Smith, 108 F.App’x 743, 744

(4th Cir. 2004) (unpublished) (per curium) (noting that the BOP ‘has discretion where

and under what conditions a federal prisoner is housed.”) (citation omitted). The same

applies to placement in Special Housing Units (SHU’s). O’Bar v. Pinion, 953 F.2d 74,

82-84 (4th Cir. 1991) (prisoners have no right to a specific custody classification,

transfer, non-transfer, or work release); Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir

1991) (to enable prison management to manage prisons safely and effectively, prison

administrators have broad discretion in change in prisoner location; variation in daily

routine; change in conditions of confinement, including administrative segregation;

and denial of privileges). Mays’ claims regarding transfer and loss of UNICOR job,

therefore, should be dismissed for failure to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6).

      Mays, further, does not have a constitutionally recognized liberty interest in a

particular security classification nor a constitutional right to be designated

to/confined in any particular prison. Hewitt v. Helms, 459 U .S. 460, 468 (1983);

Meachum v. Fano, 427 U.S. 215, 224 (1976). To the extent Mays claims a right to




4 Mays was transferred to the same Medium Security level prison as FCI
Butner. Exhibit 1, ¶ 20; see (DE 35-3, pp. 6, 7, 50). Mays was not sent to a
“more restrictive” prison setting. Id.
                                      13
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 13 of 29
continued designation to FCI-Butner, such claim should be dismissed for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

      B.     No Constitutional Right to UNICOR Job

      May’s expectation of a job within the prison does not rise to the level of a liberty

interest entitled to protection under the equal protection clause of the Constitution.

See, e.g., Backus v. Ward, No. 98-6331, 1998 WL 372377, *1 (4th Cir. June 8, 1998)

(per curium) (unpublished). Courts have routinely held that a prisoner has no right

to a job assignment such that Mays does not have a legitimate claim of entitlement

to continuing UNICOR employment. See Bulger v. U.S. Bureau of Prisons, 65 F.3d

48, 50 (5th Cir. 1995); James v. Quinlan, 866 F.2d 627, 629-31 (3rd Cir. 1989) (holding

that “plaintiffs have no liberty interest in their Federal Prison Industries job

assignments”); Johnson v. Knable, No. 88-7729, 1988 WL 119136, *1 (4th Cir. 1988)

(holding that “prison work assignments are matters within the discretion of prison

officials, and denial of employment does not, in and of itself, abridge any

constitutional right of the inmate”) (unpublished opinion), attached hereto as Exhibit

3; Altizer v. E. L. Paderick, 569 F.2d 812 (4th Cir. 1978) (assignment of work

assignments are matters of prison administration); Jackson v. LaManna, No. 6:06-

2812-GRA-WMC, 2007 WL 1862371, *3 (D.S.C. March 23, 2007) (stating that “[a]ll

inmate job assignments are subject to the institution’s needs, and inmates do not

have any fundamental constitutional right to any specific work assignment”)

(unpublished opinion); Williams v. Farrior, 334 F. Supp. 2d 898, 904 (E.D. Va. 2004)

(finding that prisoner was not entitled to due process protection because he had no



                                       14
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 14 of 29
liberty or property interest in any prison job assignment or placement in any

particular prison facility); see also, Walshlefske v. Winston, 234 F.3d 179, 185 (4th

Cir. 2000) (holding that a prisoner does not have a constitutionally protected property

interest in wages earned from their labor while in UNICOR employment).

      Thus, as Mays has no liberty interest in placement in any work assignment

including UNICOR, his claims that defendants violated his constitutional rights by

getting him removed from his UNICOR work assignment are without merit and

should be dismissed for failure to state a claim. Fed. R. Civ. P. 12(b)(6).

IV.   MAYS’ FIRST AND FIFTH AMENDMENT CLAIMS OF RETALIATION,
      DUE PROCESS, AND EQUAL PROTECTION VIOLATIONS MUST BE
      DISMISSED UNDER ZIGLAR V. ABBASI.

      In the specific context of this case, Mays alleged defendants fabricated

disciplinary charges in retaliation for his filing grievances in violation of the First

Amendment. Mays alleged Fifth Amendment violations of 1) due process in his

placement in administrative detention (SHU) and subsequent transfer to a more

restrictive prison; and 2) equal protection in loss of UNICOR job where a co-worker

with similar job performance issues was retained and white co-workers had greater

privileges.

      Generally speaking, constitutional violation claims against agents of the

federal government fall under the Supreme Court case Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), to the extent that

Bivens and its progeny allow for such claims. In Bivens, the Court held that even in

the absence of statutory authorization, it would imply a damages remedy within the


                                       15
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 15 of 29
narrow factual context of that case to compensate persons injured by federal officers

who violated the prohibition against unreasonable search and seizures. See Ziglar v.

Abbasi, 137 S. Ct. 1843, 1854 (2017).

      Other than Bivens, the Supreme Court has implied a cause of action in only

two other claims of constitutional violations: Davis v. Passman, 442 U.S. 228 (1979)

(Fifth Amendment Due Process Clause provided remedy for gender discrimination)

and Carlson v. Green, 446 U.S. 14 (1980) (Eighth Amendment Cruel and Unusual

Punishment Clause). Three cases—Bivens, Davis and Carlson—represent the only

instances where the Supreme Court has approved an implied damages remedy under

the Constitution. Id. at 1855. Implied causes of action to enforce the Constitution “are

not recognized Amendment by Amendment in a wholesale fashion.” Wilson v. Libby,

498 F.Supp.2d 74, 86 (D.D.C. 2007), aff'd, 535 F.3d 697 (D.C. Cir. 2008). Rather, they

“are context-specific.” Id.; see also F.D.I.C. v. Meyer, 510 U.S. 471, 484 n.9 (1994) (“[A]

Bivens action alleging a violation of the Due Process Clause of the Fifth Amendment

may be appropriate in some contexts, but not in others.”). In Abbasi, the Supreme

Court advised caution regarding the creation of implied causes of action to enforce

the Constitution. Abbasi, 137 S. Ct. at 1857 (internal citation omitted). The Court

“made clear that expanding the Bivens remedy is now a ‘disfavored’ judicial activity.”

Id.

      Abbasi sets out the analytical framework to determine whether Mays’ Bivens

claims may proceed. First, the Court must determine whether this case is “different

in a meaningful way from previous Bivens cases decided by [the] Court.” Abbasi, 137



                                        16
         Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 16 of 29
S. Ct. at 1859. If so, the context is new and the Court then must conduct a “special

factors analysis” before allowing a damage suit to proceed. Id. at 1860.

       A.     Meaningful Differences in Mays’ Retaliation, Due Process, and Equal
              Protection Claims from Previous Bivens Cases Decided by the Supreme
              Court Make the Context New and Mandate Special Factors Analysis.

       No Supreme Court case exactly mirrors the facts and legal issues presented by

Mays. See id. at 1859-60 (explaining that the comparison is to Supreme Court cases,

not district or circuit court cases). In Abbasi, the Supreme Court provided a non-

exhaustive list of differences that are meaningful enough to make a context new, i.e.,

“the constitutional right at issue; the generality or specificity of the official action; ...

or the presence of potential special factors that previous Bivens cases did not

consider.” Abbasi, 137 S. Ct. at 1860. In the specific context of this case, and

regardless of which constitutional amendment is cited, Mays’ allegations of false

disciplinary charges in retaliation for grievances resulting in placement in SHU, loss

of job, and prison transfer obviously are meaningfully different from other cases

where the Supreme Court has afforded Bivens remedies. As noted above, to date, the

Supreme Court has recognized Bivens remedies only in the context of the Fourth,

Fifth (gender discrimination), and Eighth Amendments.

       Mays’ claims are unlike the Fourth Amendment unreasonable seizure claim at

issue in Bivens, the gender discrimination claim under the Fifth Amendment in

Davis5, and the deliberate indifference to medical needs claim under the Eighth


5 In Davis, the Court implied a cause of action because there was no other
remedial mechanism to address gender discrimination for a Congressional
assistant because Title VII protections do not apply to Congress and
reinstatement was impossible, as the Congressman had left office.
                                         17
         Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 17 of 29
Amendment in Carlson. Thus, considering the foregoing, Mays’ retaliation, SHU

placement, job loss, and prison transfer claims are different in a meaningful way from

previous cases recognizing a Bivens cause of action. A survey of the federal courts

reveal that they too have found the same claims asserted by Mays to be “different in

a meaningful way from previous Bivens cases”. Therefore, this court must conduct

the “special factors analysis” to determine if any factors counsel hesitation in finding

an implied cause of action, a Bivens remedy, in this case.

             1.     First Amendment - Retaliation

      Relevant to Mays’ claim, the Supreme Court “never [has] held that Bivens

extends to First Amendment claims.” 6 Reichle v. Howards, 566 U.S. 658 n.4 (2012);

also see Correctional Services Corporation v. Malesko, 534 U.S. 61, 67-68 (2001)

(noting that “we declined to create a Bivens remedy against individual Government

officials for a First Amendment violation arising in the context of federal

employment”); Bush v. Lucas, 462 U.S. 367 (1983) (“we have not found an implied

damages remedy under the Free Exercise Clause”). In fact, the majority of the courts

to consider the issue have not found an implied cause of action for retaliation under

the First Amendment. See Buenrostro v. Fajarado, No. 18-15488, 770 F. App'x 807

(9th Cir. (Cal.) May 22, 2019) (retaliation for grievances, lawsuit); Andrews v. Miner,




6 In Patton v. Kimble, the Fourth Circuit reversed a district court's dismissal
of an inmate's Bivens action alleging First Amendment retaliation claim based
on Booker v. South Carolina Department of Corrections, 855 F.3d 533, 545 (4th
Cir. 2017). See Patton v. Kimble, 717 Fed. Appx. 271-72 (4th Cir. 2018). Booker
was decided prior to Abbasi and did not address whether Bivens extends to the
First Amendment. Id.
                                       18
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 18 of 29
No. 114CV01842LSCHNJ, 301 F. Supp. 3d 1128 (N.D.Ala. Aug. 25, 2017) (retaliation

for administrative complaint against officer); Jones v. Sposato, No. 17-3335, 783 F.

App'x 214 (3rd Cir. (Pa.) Aug. 05, 2019) (retaliation for grievances); Badley v.

Granger, No. 217CV00041JMSDLP, 2018 WL 3022653 (S.D.Ind. June 18, 2018)

(retaliation for grievances); Hoffman v. Preston, No. 116CV01617LJOSABPC, 2019

WL 1865459 (E.D.Cal. Apr. 25, 2019) (false report after inmate reported officer);

Rinaldi v. US, 2 No. 1:13-CV-450, 2019 WL 1620340 (M.D.Pa. Apr. 16, 2019)

(retaliation for grievances); Sutter v. US, No. CV1707245SVWDFM, 2019 WL

1841905 (C.D.Cal. Mar. 12, 2019) (retaliation for grievances); Bellut v. Slocum, 2018

U.S. Dist. LEXIS 39616 (M.D.Pa. March 11, 2019) (retaliation for grievances);

Brunson v. Nichols, No. 1:14-CV-2467, 2018 WL 7286410 (W.D.La. Dec. 07, 2018)

(discipline for filing grievances); Rager v. Augustine, No. 5:15CV35/MW/EMT, 2017

WL 6627416 (N.D.Fla. Nov. 08, 2017), adopted by 2017 WL 6627784 (N.D.Fla. Nov.

8, 2017) (retaliation to coerce abandon grievance); Portway v. Bracamontes, No. 15-

415 (DE 92) (D.Ariz. Sept. 7, 2018) (retaliation for grievance); Johnson v. Johnson,

No. CV 1:17-00608, 2018 WL 4374231 (S.D.W.Va. June 05, 2018) (retaliation for

grievances).

      Federal Courts, also, have rejected Bivens claims for retaliatory transfer and

prison job termination or reassignment. See Vega v. US, No. 13-35311, 724 F. App'x

536 (9th Cir. (Wash.) Feb. 07, 2018) (no First or Fifth Amendment claim for

retaliatory transfer for past legal action); Kenney Carp No. 2:19-CV-05759-AB-KES,

2019 WL 3549816 (C.D.Cal. Aug. 02, 2019) (retaliatory transfer for filing grievances);



                                      19
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 19 of 29
Wilson v. Bolt, No. 918CV00416DNHTWD, 2019 WL 5197335 (N.D.N.Y. May 28,

2019), adopted by 2019 WL35617342 (NDNY May 28, 2019) (retaliatory placement in

SHU for filing grievances – collecting cases that show majority of courts disallow First

Amendment claims after Abbasi); Azzara v. McFarland, 2019 U.S. Dist. LEXIS 55924

(S.D.N.Y. March 29, 2019) (retaliatory transfer); Rodriguez v. Hamel, No.

CV157980NLHKMW, 2018 WL 2254557 (D.N.J. May 17, 2018) (retaliatory transfer

to new housing and reassign job); Weigman v. Hamel, No. CV158454NLHKMW, 2018

WL 2254558 (D.N.J. May 17, 2018) (retaliatory transfer to new housing and reassign

job for filing grievances).

              2.     Fifth Amendment – Due Process

       A survey of the federal courts finds the majority have not found an implied

cause of action for due process under the Fifth Amendment. Bistrian v. Levi, 912 F.3d

79 (3rd Cir. Dec. 28, 2018) (punitive detention SHU and retaliation for complaints);

Acosta v. Shartle, 18-216 (DE 7) (D.Ariz. May 15, 2018), dismissed via stipulation

(due process in disciplinary context); Dugan v. Scott, No. 5:13-CV-235-OC-32PRL,

2019 WL 4737609 (M.D.Fla. Sep. 27, 2019) (retaliatory SHU placement for

complaints); deWilliams v. Groves, No. EDCV170356GWPLA, 2019 WL 6481312

(C.D.Cal. Sep. 10, 2019) (retaliatory false incident report resulting in SHU

placement); Chambers v. Herrera, No. 5:17-CV-2564-MWF-KES, 2019 WL 4391135

(C.D.Cal. July 09, 2019) (retaliation for grievances and due process violations in

disciplinary proceedings); McRae v. Lockett, No. 5:17-CV-299-OC-02PRL, 2019 WL

2303264, at *1 (M.D. Fla. May 30, 2019) (retaliatory placement in SHU); Silva v.



                                       20
         Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 20 of 29
Canarozzi, No. 3:18-CV-1771 (MPS), 2019 WL 1596346 (D.Conn. Apr. 15, 2019)

(discrimination,   due   process,   and    retaliation);   Pinkey   v.   Lockett,   No.

516CV00103OC02PRL, 2019 WL 1254851 (M.D.Fla. Mar. 19, 2019) (retaliatory SHU

placement); Robinson v. US, No. 4:18CV1817, 2019 WL 1255208 (N.D.Ohio Mar. 19,

2019) (due process in disciplinary proceeding and improperly placed in SHU); Sutter

v. US, No. CV1707245SVWDFM, 2019 WL 1841905 (C.D.Cal. Mar. 12, 2019) (due

process in discipline); Cannonier v. Skipper-Scott, Cannenier v. Skipper-Scott, No. 18

CIV. 2383 (LGS), 2019 WL 764795 (S.D.N.Y. Feb. 20, 2019) (improper placement in

SHU); Jones v. Pullings No. 118CV01174SABPC, 2018 WL 4275357 (E.D.Cal. Sep.

06, 2018) (EDCA Sept. 6, 2018) (retaliatory SHU placement for challenging prior

discipline); Thomas v. Matevousian, No. 117CV01592AWIGSAPC, 2018 WL 5099763

(E.D.Cal. Oct. 18, 2018), adopted by 2019 WL 266323 (due process in SHU placement

and retaliation for complaints); Censke v. Fox, No. CIV-17-1116-C, 2018 WL 4623662

(W.D.Okla. Sep. 26, 2018), adopted by 2018 WL 4623662 (retaliatory placement in

SHU for grievances); and Martinez v. Wiles, No. 16-123 (DE 135), (W.D.TX. Aug. 10,

2018) adopted by (DE 163) (improper placement in administrative segregation).

      Federal Courts, also, have rejected Bivens claims for violation of due process

in prison jobs and housing. See Grady v. Kinder, No. 18-CV-2159-JPG, 2019 WL

718534 (S.D.Ill. Feb. 20, 2019) (due process in termination of prison job); Johnson v.

Merlak, No. 4:18-CV-1062, 2018 WL 5295876 (N.D.Ohio Oct. 25, 2018) (due process

in denial of job assignment); Harris v. Dunbar, No. 217CV00536WTLDLP, 2018 WL

3574736 (S.D.Ind. July 25, 2018) (due process in more restrictive housing).



                                      21
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 21 of 29
              3.    Fifth Amendment – Equal Protection.

      A survey of the federal courts finds the majority have not found an implied

cause of action for equal protection under the Fifth Amendment. See Gonzalez v.

Velez, González v. Vélez, No. 16-1572, 864 F.3d 45 (1st Cir.(Puerto Rico) July 24,

2017) (workplace discrimination is new context – declines Bivens remedy); Thomas

v. Paul, No. 16-CV-12-SM, 2019 WL 4451349 (D.N.H. Sep. 17, 2019) (retaliatory

inmate job termination and racial discrimination); Davis v. UNICOR, No.

118CV01694LJOSABPC, 2019 WL 316868, at *1 (E.D. Cal. Jan. 24, 2019) (improper

firing from UNICOR job due to disability); Brown v. Cooper, 2018 WL 6977594,

adopted by 2019 WL 12943, (DMN Dec. 11, 2018) (racial discrimination and

retaliatory discipline for grievances); Webster v. Spencer, No. CV 17-1472 (DLF), 318

F. Supp. 3d 313 (D.D.C. June 27, 2018) (Navy employee - no Bivens remedy for racial

discrimination in workplace or retaliation for filing EEOC complaints); Turner v. Doe,

No. CV155942RBKAMD, 2018 WL 2278096 (D.N.J. May 18, 2018), reconsideration

denied, 2018 WL 6630511 (DNJ May 18, 2018) (racial discrimination in firing from

prison job); Alexander v. Ortiz, No. CV 15-6981 (JBS-AMD), 2018 WL 1399302

(D.N.J. Mar. 20, 2018) (racial discrimination in prison job and retaliation for

complaint).

              4. Supervisory Liability

      In its order on frivolity review, this Court permitted Bivens claims based on

supervisory liability to proceed against Smith and Caraway. (DE 12, pp. 6-7). Federal

Courts have declined to find an implied cause of action in the context of supervisory



                                         22
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 22 of 29
liability. See Escamilla v. US, No. 217CV07748ODWMRWX, 2018 WL 1684307

(C.D.Cal. Apr. 04, 2018) (declined to find new context or Bivens remedy for alleged

federal agent “improper” refusal to investigate claim); Ross v. White, No. 2:17-CV-

04149-ODW-JC, 2018 WL 4808535 (C.D.Cal. Oct. 02, 2018) (agency officials alleged

“mishandling” of claim).

      Because May’s claims are “different in a meaningful way from previous Bivens

cases” and present a “new context”, this Court must conduct a “special factors

analysis” to determine if any factors counsel hesitation in finding an implied cause of

action, a Bivens remedy, in this case.

      B.     Special Factors Caution Against Finding An Implied Cause of Action for
             Mays’ Retaliation, Due Process, and Equal Protection Claims.

      Abbasi makes clear that a Bivens remedy will not be available if there are

“special factors counselling hesitation in the absence of affirmative action by

Congress.” Abbasi, 137 S. Ct. at 1857 (quoting Carlson v. Green, 446 U.S. 14, 18

(1980) (internal quotations omitted)). Turning to the “special factors analysis,” this

Court must consider whether “the Judiciary is well suited, absent congressional

action or instruction, to consider and weigh the costs and benefits of allowing a

damages action to proceed.” Id. at 1857–58. Specifically, the “decision to recognize a

damages remedy requires an assessment of its impact on governmental operations

system wide” and the “projected costs and consequences to the Government itself”

when the legal system is used to “bring about the proper formulation and

implementation of public policies.” Id. at 1858. To that end, “if there is an alternative




                                         23
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 23 of 29
remedial structure present in a certain case, that alone may limit the power of the

Judiciary to infer a new Bivens cause of action.” Id.

       Congress already has spoken with regard to Mays’ claims of alleged retaliation

and its supposed consequences. To the extent Mays alleges that retaliation affected

his conditions of confinement or resulted in administrative detention, job loss, and/or

prison transfer, Mays could have sought review of such acts pursuant to 28 C.F.R. §

542.10, et. seq. Also, any retaliation that may have affected Mays’ conditions of

confinement or resulted in SHU placement, job loss, and/or transfer may have been

actionable in habeas corpus pursuant to 28 U.S.C. 2241. Finally, to the extent Mays’

allegations could be considered ongoing retaliation, Mays could seek injunctive relief.

See 18 U.S.C § 3626(a)(2); also see Malesko, 534 U.S. at 74 (stating that “unlike the

Bivens remedy, which we have never considered a proper vehicle for altering an

entity's policy, injunctive relief has long been recognized as the proper means' for

preventing entities from acting unconstitutionally”); Bell v. Hood, 327 U.S. 678, 684

(1946) (recognizing the “jurisdiction of federal courts to issue injunctions to protect

rights safeguarded by the Constitution”). Thus, Mays has alternative remedies

available to address his allegations of retaliation and its consequences. See Vega v.

United States, 881 F.3d 1146, 1154 (9th Cir. 2018) (finding the inmate had

alternative remedies available to address his First Amendment retaliation claim, in

part, via the BOP's administrative remedy process), and cases cited above at Section

III.A.(1 – 4).




                                      24
         Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 24 of 29
      Irrespective of whether an alternative remedy exists, a Bivens remedy should

not be extended where “there are ‘special factors counselling hesitation in the absence

of affirmative action by Congress.’ ” Abbasi, 137 S. Ct. at 1857 (quoting Carlson, 446

U.S. at 18). In this case, the Court should hesitate to expand Bivens based on the

following special factors: i) separation of powers concerns and congressional intent;

ii) system wide impact and costs associated with creation of a Bivens remedy; and iii)

the harmful effect on discharge of duties.

      As to separation of powers concerns and congressional intent, Congress has

enacted legislation surrounding prisoner rights, specifically the PLRA, and it is

telling that Congress never has created a damages cause of action against a federal

prison official in his or her individual capacity. As to the system wide impact and

costs, the sheer volume of potential suits arising from the expansion of Bivens in the

federal prison context presents a heavy burden and significant costs on the system.

As to any harmful effect, there can be no question that creating a Bivens remedy in

the context presented here would have a harmful effect on the discharge of official

duties by BOP employees. For example, in this case, Carraway is being sued simply

because he was the Regional Director of BOP, and Williams is being sued simply

because he was the Administrative Remedy Coordinator. If individual officers could

be sued, at risk of personal liability, for alleged retaliation or fabricated charges for

enforcing prison policy or fulfilling their job requirements, there is no question that

some officers might refrain from taking urgent and lawful action in discharging their

duties for fear of claims of baseless retaliation or fabricated charges.



                                       25
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 25 of 29
      Simply put, Mays has other avenues for relief by way of BOP’s administrative

remedy scheme and statutory remedies. Whether Mays actually availed himself of

the alternative remedial schemes is of no consequence -- the remedial scheme was

available to him. Accordingly, the comprehensive protection of Mays’ rights to grieve

allegations of retaliation and fabricated disciplinary charges preclude extending

Bivens to Mays’ claims. Therefore, Mays’ claims of retaliatory fabricated disciplinary

charges resulting in administrative detention, loss of UNICOR job, and transfer to a

more restrictive prison under the First, Fifth, and Eighth Amendments are not

actionable under Bivens and should be dismissed. See, e.g., Muhammed v. Gehrke,

2018 WL 1334936 (S.D. Ind. Mar. 15, 2018) (finding new context and declining to

allow Bivens remedy for inmate who alleged that prison officials retaliated against

him for filing requests for medical treatment); Rager v. Augustine, 2017 WL 6627416

(N.D. Fla. Nov. 8, 2017); Farah, 926 F.3d at 498-502 (based on the new context and

presence of special factors, Bivens did not extend to use of “false information”

allegedly violative of the Fifth Amendment Due Process Clause).

V.    MAYS CLAIMS SHOULD BE DISMISSED BECAUSE DEFENDANTS
      ARE ENTITLED QUALIFIED IMMUNITY.

      Federal executive officers and employees who are sued for constitutional torts

may invoke the defense of qualified immunity. Butz v. Economou, 438 U.S. 478

(1978). Qualified immunity is an “immunity from suit rather than a mere defense to

liability.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

      In Batten v. Gomez, 324 F.3d 288 (4th Cir. 2003), the Fourth Circuit exercised

its opportunity to apply the qualified immunity standard set forth by the Supreme

                                       26
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 26 of 29
Court in Saucier v. Katz, 533 U.S. 194 (2001). In Batten, the Court of Appeals framed

the standard:

      As a “threshold question,” a court must ask whether, “[t]aken in the light
      most favorable to the party asserting the injury, . . . the facts alleged
      show [that] the officer’s conduct violated a constitutional right.” If the
      answer is no, then the analysis ends; the plaintiff cannot prevail. If the
      answer is yes, then “the next, sequential step is to ask whether the right
      was clearly established” at the time of the events at issue. This
      determination must be made “in light of the specific context of the case,
      not as a broad general proposition.” If the right was not “clearly
      established in the ‘specific context of the case’ - that is, if it was not ‘clear
      to a reasonable officer’ that the conduct in which he allegedly engaged
      ‘was unlawful in the situation he confronted’” - then the law affords
      immunity from suit. Accordingly, the answer to both Saucier questions
      must be in the affirmative in order for a plaintiff to defeat a defendant
      police officer’s motion for summary judgment on qualified immunity
      grounds.

Batten, 324 F.3d at 293-94 (internal citations omitted).

      The analysis was relaxed in the Supreme Court’s decision in Pearson v.

Callahan, 555 U.S. 223, 236 (2009). In Pearson, the Supreme Court clarified that the

rigid two-step process in Saucier, was no longer mandatory. Under either of the

Saucier steps, it is clear that the facts as alleged by Mays fail to show a violation of a

constitutional right. As previously stated, Mays cannot establish First or Fifth

Amendment violations, in particular, retaliation or unconstitutional discipline, loss

of job, or transfer. Accordingly, defendants are entitled to qualified immunity and

Mays’ Bivens claims should be dismissed. Fed. R. Civ. P. 12(b)(6).

                                     CONCLUSION

      For the reasons stated above, the Court should dismiss, pursuant to Federal

Rule of Civil Procedure 12(b)(6), all Bivens claims because (1) Mays failed to exhaust



                                         27
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 27 of 29
mandatory administrative remedies under the Prison Litigation Reform Act (PLRA);

(2) Mays failed to plead constitutional violations; 3) Mays failed to plead claims

compensable under Bivens post-Abbasi, and 4) the individual defendants are entitled

to qualified immunity.

      Respectfully submitted this 7th day of January, 2020.

                                      ROBERT J. HIGDON, JR.
                                      United States Attorney


                                      By: /s/ Sharon C. Wilson
                                        SHARON C. WILSON
                                      Attorney for Defendants
                                      Wells Fargo Building
                                      150 Fayetteville Street, Suite 2100
                                      Raleigh, NC 27601
                                      Telephone: (919) 856-4026
                                      Facsimile: (919) 856-4821
                                      N.C. Bar Number: 18435
                                      Sharon.Wilson2@usdoj.gov




                                     28
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 28 of 29
                           CERTIFICATE OF SERVICE

      I do hereby certify that I have this 7th day of January, 2020, served a copy of

the foregoing upon the below-listed party or parties electronically using the CM/ECF

system or by placing a copy of the same in the U.S. Mail, addressed as follows:

      Joseph Randolph Mays
      No. 43487-007
      Gilmer-FCI
      PO Box 6000
      Glenville, WV 26351



                                       BY: /s/ Sharon C. Wilson
                                       Assistant United States Attorney
                                       Civil Division
                                       Attorney for Defendants
                                       Wells Fargo Building
                                       150 Fayetteville Street, Suite 2100
                                       Raleigh, NC 27601
                                       Telephone: (919) 856-4026
                                       Facsimile: (919) 856-4821
                                       N.C. Bar Number: 18435
                                       Sharon.Wilson2@usdoj.gov




                                      29
        Case 5:18-ct-03186-FL Document 54 Filed 01/07/20 Page 29 of 29
